Citation Nr: 0311203	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, status post medial meniscus repair, 
evaluated as noncompensable prior April 19, 2001. 

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, status post medial meniscus repair, 
evaluated as 10 percent disabling on and after April 19, 
2001. 

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling from an original grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


 ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
degenerative joint disease of the left knee and lumbosacral 
spine.  The Board remanded the current matters for additional 
development in September 2000.  The requested development is 
complete and this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  Prior to April 19, 2001, the veteran's left knee 
condition was manifested by complaints of increased pain and 
stiffness following activity.  He did not have episodes of 
dislocation, recurrent subluxation, effusion, instability, 
weakness, tenderness, abnormal movement or guarding of 
movement.  He had zero degree to 124 degrees of motion of his 
left knee.  X-ray findings showed degenerative joint disease 
and a bony formation.  

3.  On and after April 19, 2001, the veteran's left knee 
condition was manifested by good stability and a very slight 
limp with some guarding of movement.  He had zero degrees to 
119 degrees of motion.  He did not have edema, effusion or 
instability of the left knee.  He was diagnosed with 
arthralgia of the left knee.  He complained of increased 
functional impairment during cold weather.

3.  The veteran had 10 to 12 degrees of extension and 75 to 
86 degrees of flexion of his lumbar spine.  He had minimal 
limitation of rotation of his lumbar spine.  All motion 
stopped when pain began.  There were no postural or 
musculature deformities of his back and straight leg testing 
was positive at about 30 degrees.  His lumbar spine condition 
was manifested by slight objective evidence of painful 
motion, spasm, weakness, and tenderness.  The veteran 
complained of low back pain.  X-ray findings confirmed 
degenerative joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
degenerative joint disease of the left knee, status post 
medial meniscus repair, were not met prior to April 19, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee, 
status post medial meniscus repair, have not been met on or 
after April 19, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2002).

3.  The criteria for a 20 percent disability rating, but no 
more, for degenerative joint disease of the lumbosacral spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected degenerative 
joint disease of the left knee condition is more disabling 
than currently rated.  He also contends that his degenerative 
joint disease of the lumbosacral spine has worsened such that 
he is entitled to a higher disability rating.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in March 2003.  He was 
further notified that it was still his responsibility to 
support his claim with appropriate evidence.  He was notified 
of the laws and regulations pertinent to his increased rating 
claims in the February 1999 Statement of the Case (SOC).  The 
Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in October 
1998, April 2001, and January 2003.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting reports have been 
obtained.  Additionally, reasonable efforts were made to 
obtain medical records from private medical providers 
identified by the veteran.  The records from the two private 
medical providers were received in October 2001 and 
associated with his claims folder.  The veteran was notified 
of the additional evidence via the November 2002 Supplemental 
SOC (SSOC).  He has not identified additional evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

Factual Background

In July 1998, the veteran initiated service connection claims 
for, in pertinent part, a left knee problem and chronic low 
back pain.

An October 1998 VA general medical examination report 
reflects that the veteran reported that he had noticed pain 
and stiffness in his knees following increased physical 
activity.  The report reflects that upon physical 
examination, range of motion of his lower extremities was 
normal and straight leg raising test was positive at about 30 
degrees in each leg.   The examination report specifically 
indicates that there were no paravertebral muscles spasms and 
no tenderness.

An October 1998 VA joints examination report reflects that 
the veteran indicated that in 1991, he had his meniscus 
removed from his left knee.  He also indicated that he 
occasionally wore an elastic brace but did not use a cane.  
He stated that he did not have episodes of dislocation, 
recurrent subluxation and did not have constitutional 
symptoms due to inflammatory arthritis.  The report reflects 
that physical examination revealed extension of the left knee 
to 124 degrees and normal extension (to zero degrees) with 
motion stopping when pain began.  The examination report 
indicates that there was no evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  The report 
contains a diagnosis of degenerative joint disease of the 
left knee with no loss of function due to pain and a new bone 
formation was noted on an October 1998 X-ray.

An October 1998 VA spine examination report reflects that 
examination revealed movement to the right to 30 degrees, 
motion to the left to 26 degrees, forward flexion to 86 
degrees, and backward extension to 12 degrees.  The report 
reflects that his motion stopped when pain began and he did 
not have a walking assistive device.  The report contains a 
diagnosis of degenerative joint disease of the lumbosacral 
spine confirmed by X-ray and no loss of function due to pain.

Service connection was granted via a January 1999 rating 
decision and a noncompensable rating was assigned for 
degenerative joint disease of the left knee, status post 
medial meniscus repair (based on instability) and a 10 
percent disability rating was assigned for degenerative joint 
disease of the lumbosacral spine (based on limitation of 
motion).

In his March 1999 substantive appeal, the veteran indicated 
that he was entitled to a higher rating for his left knee 
condition due to limited motion with pain.  He also indicated 
he was entitled to a higher rating for his lumbar spine 
condition due to limitation of motion as he was limited when 
performing regular physical training for job duties with pain 
on bending, standing on one leg, lifting, and during sports.

An April 2001 VA examination report reflects that the veteran 
complained of pain, weakness, stiffness, swelling, 
instability, giving away, locking, fatigability and lack of 
endurance for which he did not receive treatment.  The 
veteran indicated that he had 15 percent more functional 
limitation during flare-ups, with he stated occurred with 
cold weather.  He did not use crutches, a brace, cane or 
corrective shoes.  He reported no subluxation or 
constitutional symptoms of inflammatory arthritis.  The 
report reflects that the veteran indicated that his back and 
knee conditions interfered with his job as a police officer, 
especially sitting in a car.  The report reflects that 
physical examination revealed flexion of the lumbar spine to 
30 degrees on the right, to 32 degrees on the left, forward 
flexion to 84 degrees and backward extension to 20 degrees.  
The report reflects that motion stopped when pain began and 
that there were no postural deformities of the back and he 
had excellent musculature of the back.  His deep tendon 
reflexes were 2+ active and equal.  The report reflects that 
there was slight objective evidence of painful motion, spasm, 
weakness and tenderness; he was able to get in and out of a 
chair well and walked without a limp and without hesitation.  
The report reflects that no pain was detected upon 
examination but that repeated use of the back and knee joint 
would limit functional ability during flare-ups.

Another April 2001 VA examination report reflects that 
examination of the veteran revealed flexion of the left knee 
to 119 degrees and normal (zero degrees) extension.  His 
stability was "very good" and he walked with a very slight 
limp but had no abnormal movement.  He did not use a cane or 
appliance for walking but there was some guarding of 
movement.  The report also reflects that he did not have 
edema or effusion and there was no instability but there was 
some weakness and tenderness.  The report contains a 
diagnosis of arthralgia of the left knee with slight loss of 
function due to pain.

The September 2001 SOC reflects that the veteran's disability 
rating for his left knee condition was increased to 10 
percent, effective April 19, 2001, based on evidence of 
painful motion.  His 10 percent disability rating for his 
lumbosacral spine condition was continued.

Private medical records from two private physicians were 
received in October 2001.  A review of the records from R.J., 
M.D., reflects treatment for conditions not currently under 
review by the Board.  An April 1999 record reflects 
complaints of chronic knee pain and that examination revealed 
"fairly decent" range of motion although the left appeared 
to be a little bit more limited with some crepitus on flexion 
and extension.  Also received were medical records from 
R.M.W, M.D., which also reflects treatment for conditions not 
currently under review by the Board.  In pertinent part, a 
February 2000 medical record reflects that the veteran's 
spine was non-tender and without deformity.  A June 2001 
medical record contains an assessment of back pain, probable 
degenerative disc disease.  A September 2001 medical record 
that reflects complaints of back pain and an assessment of 
lumbar paravertebral strain.  The report reflects that the 
veteran noticed the pain after weightlifting.

A January 2003 VA examination report reflects that the 
veteran complained of left knee and low back pain.  The 
report reflects that physical examination of the veteran's 
lumbar spine revealed some muscle spasm and flexion to 75 
degrees and extension to 10 degrees.  His neurologic 
examination was normal and he had normal reflexes with motor 
and sensory intact.  He had mild tenderness over both joints 
of his knee but no swelling.  McMurray test was negative and 
Lachman test was negative bilaterally.  The report reflects 
that he was able to flex his knee to 120 degrees during knee 
bends and had passive flexion to 145 degrees.  The 
examination report, in pertinent part, contains diagnoses of 
degenerative joint disease of the left knee with mild loss of 
function and degenerative joint and disc disease of the 
lumbosacral spine with mild loss of function.

Legal Criteria

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

With respect to the musculoskeletal system, the Court has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2002).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2002).  It is the 
intention of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59 (2002).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Increased Rating for Left Knee Prior to April 19, 2001

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In this respect, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  When 
the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  VAOPGCPREC 9-98.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

In the instant case, the evidence of record reflects that 
prior to April 2001 the veteran did not have not have 
episodes of dislocation, recurrent subluxation, effusion, 
instability, weakness, tenderness, abnormal movement or 
guarding of movement.  Accordingly, the veteran's left knee 
disability picture does not approximate the criteria for a 
compensable rating under Diagnostic Code 5257 prior to April 
19, 2001.  See 38 C.F.R. § 4.7 (2002).

The evidence of record also reflects X-ray findings of 
degenerative joint disease and a new bony formation.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved in the veteran's claim.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).
 
The evidence of record reveals that the veteran's range of 
motion of the left knee prior to April 2001 was from zero 
degrees to 124 degrees of flexion.  In short, the veteran had 
minimal limitation of left knee flexion and normal extension.  
As the evidence of record does not reveal flexion limited to 
60 degrees or extension limited to 5 degrees, the criteria 
for a zero percent (noncompensable) disability rating based 
on limitation of motion of the knee have not been met before 
April 2001.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2002).  As such, the Board finds that the preponderance 
of the evidence is against a compensable disability rating 
based solely on limitation of motion of the veteran's left 
knee.  

However, an evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
instant case, the evidence of record reflects that prior to 
April 2001 the veteran complained of increased pain and 
stiffness of the left knee following increased activity.  An 
April 1999 private medical record reflects that the veteran 
had some crepitus on flexion and extension of his left knee.  
In contrast, the October 1998 VA joint examination reveals 
that the veteran did not have weakness, tenderness, abnormal 
movement, or guarding of movement.  Accordingly, the Board 
finds that some crepitation on motion and complaints of 
increased pain and stiffness following increased activity, 
when contrasted with findings of no weakness, tenderness, 
guarding of movement, does not rise to the level of increased 
functional impairment that more closely approximates slight 
limitation of motion of the left knee.  Accordingly, an 
compensable rating based on functional limitation is not 
warranted prior to April 19, 2001.

The Board has also considered whether the veteran is entitled 
to a compensable disability rating under alternative 
diagnostic codes available to evaluate knee disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259 
(2002); but see 38 C.F.R. § 4.14 (2002).  The evidence of 
record does not reflect the veteran has ankylosis of his left 
knee, episodes of locking of the left knee with effusion, or 
symptomatic removal of semilunar cartilage such that 
application of Diagnostic Code 5256, 5258, or 5259, 
respectively, would be proper before April 19, 2001.

At no time before April 19, 2001, does the evidence of record 
warrant a compensable rating for the veteran's left knee.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
short, the preponderance of the evidence is against a 
compensable disability rating before April 19, 2001.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his increased rating 
claim before April 19, 2001, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected left knee condition causes him discomfort 
and may limit his efficiency in certain tasks.  This alone, 
however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture prior to April 19, 
2001, does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2002).

Increased Rating for Left Knee On and After to April 19, 2001

The veteran was afforded a VA examination on April 19, 2001.  
At this point in time, the evidence of record reveals a 
worsening in the veteran's left knee disability picture such 
that a compensable rating is warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999) (In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."). 

On and after April 19, 2001, the evidence is not indicative 
of slight recurrent subluxation or lateral instability.  
Instead, the evidence of record reflects that while he had 
some guarding of movement, he had good stability and no 
subluxation.  Accordingly, the veteran's left knee disability 
picture does not approximate the criteria for a compensable 
rating under Diagnostic Code 5257 on and after April 19, 
2001.  See 38 C.F.R. § 4.7 (2002).

The evidence of record reveals that the veteran's range of 
motion of the left knee on and after to April 19, 2001, was 
from zero degrees to 119 degrees of flexion.  In short, the 
veteran had minimal limitation of left knee flexion and 
normal extension.  As the evidence of record does not reveal 
flexion limited to 60 degrees or extension limited to 5 
degrees, the criteria for a zero percent (noncompensable) 
disability rating based on limitation of motion of the knee 
have not been met during the pendency of this appeal.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  As 
such, the Board finds that the preponderance of the evidence 
is against a compensable disability rating based solely on 
limitation of motion of the veteran's left knee.  However, 
the evidence on and after April 19, 2001, reveals that the 
veteran's left knee disability was manifested by arthralgia.  
Additionally, the examiner indicated in the April 2001 VA 
examination report that the veteran had objective findings of 
some weakness, tenderness and a very slight limp.  The Board 
finds that the veteran's functional impairment on and after 
April 19, 2001, is such that his left knee disability is 
entitled to a compensable, 10 percent disability rating.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  He is not entitled to a disability 
rating in excess of 10 percent based on functional loss as 
the evidence of record indicates his limp was very slight and 
he did not use a cane.  The examiner indicated in the April 
2001 VA examination report that the veteran's loss of 
function was "slight".  Accordingly, the veteran is not 
entitled to a disability rating in excess of 10 percent on or 
after April 19, 2001.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under alternative diagnostic 
codes available to evaluate knee disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259 (2002); but see 
38 C.F.R. § 4.14 (2002).  The evidence of record does not 
reflect the veteran has ankylosis of his left knee, episodes 
of locking of the left knee with effusion, or symptomatic 
removal of semilunar cartilage such that application of 
Diagnostic Code 5256, 5258, or 5259, respectively, would be 
proper on or after April 19, 2001.

At no time on or after April 19, 2001, does the evidence of 
record warrant a disability rating in excess of 10 percent 
for the veteran's left knee.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In short, the preponderance of the 
evidence is against an increased rating on or after April 19, 
2001.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002).  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his increased 
rating claim on and after April 19, 2001, that doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002).

The Board notes that the veteran's left knee condition does 
not present an exceptional or unusual disability picture on 
or after April 19, 2001.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2002).

Increased Rating for Lumbar Spine

The evidence of record reveals that X-ray findings confirmed 
degenerative joint disease of the veteran's lumbar spine.  
Degenerative arthritis, or degenerative joint disease, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved 
in the veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  Limitation of motion of the lumbar spine is 
evaluated as 10 percent for slight limitation of motion, 20 
percent for moderate limitation of motion, and 40 percent for 
severe limitation of motion.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5292 (2002).  In certain circumstances, such as when the 
disability rating is based on limitation of motion, the 
impact and severity of pain must be explicitly considered by 
applying the factors set out in 38 C.F.R. §§ 4.40, 4.45, or 
4.59 (2002).  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Fenderson v. West, 12 Vet. App. 119, 128 (1998).  

The veteran is currently evaluated as 10 percent disabled 
under Diagnostic 
Code 5292.  The October 1998 VA spine examination report 
reflects that the veteran had 12 degrees of backward 
extension and 86 degrees of flexion of his lumbar spine, or 
moderate limitation of motion.  The January 2003 VA 
examination report reflects that he had 10 degrees of 
extension and 75 degrees of his lumbar spine.  Again, this is 
reflective of moderate limitation of motion.  Both 
examination reports reveal minimal limitation of rotation of 
the lumbar spine as well as no postural or musculature 
deformities of his back.  The reports reflect that motion 
stopped when pain began.  In short, the evidence of record 
reflects moderate limitation of motion of the lumbar spine 
such that a 20 percent disability rating is appropriate.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 (2002).  
Accordingly, an increased rating for the veteran's service 
connection degenerative joint disease of the lumbosacral 
spine is warranted.

An April 2001 VA examination report reflects that while no 
pain was detected upon examination, repeated use of the back 
would limit the veteran's functional ability during flare-
ups.  The evidence of record also reveals that the veteran's 
lumbar spine condition was manifested by slight objective 
evidence of painful motion, spasm, weakness, and tenderness 
and mild functional loss.  While the veteran has mild 
functional loss and his functional ability would be limited 
during flare-up, the evidence is not reflective of such 
increased functional limitation that his disability picture 
more closely approximates severe limitation of motion of the 
lumbar spine.  Accordingly, a disability rating in excess of 
20 percent for the veteran's lumbosacral spine is not 
warranted based on additional functional limitation of 
motion.  See 38 C.F.R. §§ 4.7, 4.40 (2002); DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

The Board has also considered if the veteran is entitled to a 
higher disability rating under alternative diagnostic codes 
available for evaluating lumbar spine disabilities.  The 
prior criteria for a 40 percent disability rating under 
Diagnostic Code 5293 requires evidence of severe recurring 
attacks of intervertebral disc syndrome with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  The revised criteria for a 40 percent 
disability rating under Diagnostic Code 5293 requires 
evidence of incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  67 Fed. Reg. 
54,345 (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293) (effective Sept. 23, 2002).  Incapacitating episodes is 
defined as a period of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  The October 1998 VA general medical 
examination report reflects that straight leg raising test 
was positive at about 30 degrees in each leg.  The report 
also indicates that there were no paravertebral muscle spasms 
and no tenderness.  The January 2003 VA examination report 
reflects normal reflexes.  Simply, the evidence of record is 
not indicative of severe recurring attacks of intervertebral 
disc syndrome with little intermittent relief or evidence of 
incapacitating episodes.  Accordingly, the Board finds that 
the veteran does not meet the criteria for a higher 
disability rating under Diagnostic Code 5293.  See 38 C.F.R. 
§§ 4.27, 4.71a, Diagnostic Code 5293 (2002); 67 Fed. Reg. 
54,345 (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293) (effective Sept. 23, 2002); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under Diagnostic Code 5295, a 40 percent rating is to be 
assigned for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2002).  A September 2001 private medical 
record reflects that the veteran noticed pain after 
weightlifting and contains an assessment of lumbar 
paravertebral stain.  In comparison, the January 2003 VA 
examination report reflects that examination revealed some 
muscle spasm while the evidence of record reflects that he 
had no postural deformities of the back and he had excellent 
musculature of the back.  As such, the veteran's disability 
picture does not more closely approximate the criteria for a 
40 percent disability rating under Diagnostic Code 5295.  See 
38 U.S.C.A. § 4.7 (2002).

As this is an increased rating claim deriving from an 
original grant of service connection, the Board has 
considered the application of staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1998).  While the January 
2003 VA examination report reflects that the veteran's range 
of motion of his lumbar spine decreased some during the 
pendency of this appeal, the findings in the January 2003 
report still reflect moderate limitation of motion.  Simply, 
the veteran's limitation of motion of the lumbar spine did 
not worsen such that he met the criteria for severe 
limitation of motion during the pendency of this appeal.  See 
38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5292 (2002); see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1998).  
Accordingly, a staged rating is not warranted in this matter.

In brief, the veteran's lumbosacral spine disability picture 
more nearly approximates the criteria for a 20 percent 
disability rating, but no more during the pendency of this 
appeal.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 
(2002).  To the extent that the preponderance of the evidence 
is against a disability rating in excess of 20 percent for 
the veteran's lumbosacral spine disability, the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability causes him discomfort and may 
limit his efficiency in certain tasks.  In fact, the evidence 
reflects that the veteran complained that his disability 
interfered with his job as a police officer, especially 
sitting in a car.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2002).

(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for degenerative joint disease of the 
left knee, status post medial meniscus repair, is denied 
prior to April 19, 2001.

An increased rating for degenerative joint disease of the 
left knee, status post medial meniscus repair, is denied on 
and after April 19, 2001.

A 20 percent disability rating, but no more, for degenerative 
joint disease of the lumbosacral spine is granted, subject to 
the laws and regulations controlling the disbursement of VA 
benefits.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

